Citation Nr: 1829562	
Decision Date: 06/21/18    Archive Date: 07/02/18

DOCKET NO.  17-28 636	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

The propriety of the reduction of the rating for the Veteran's  posttraumatic stress disorder (PTSD) from 100 percent to 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

FINDINGS OF FACT

On May 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of the propriety of the reduction of the rating for the Veteran's PTSD from 100 percent to 70 percent have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant , through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


